Pee Curiam.
There is no express direction in the acts of assembly to grant this application. The 26th section of the act *96of 13th June, 1836, relates to the insolvency of the special bail» on original process, and the issuing of a special writ of capias ad respondendum. Whether the court have general power to interfere, according to this application, it is unnecessary to determine, inasmuch as the mere giving of a bond to take the benefit of the insolvent laws, in the absence of a statutory provision to that effect, is not evidence of actual insolvency sufficient to induce an inquiry as to the power of the court.
Rule discharged.